  Case 5:18-cv-00591 Document 726 Filed 11/14/18 Page 1 of 3 PageID #: 3876



                         UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF WEST VIRGINIA
                               BECKLEY DIVISION



  DONALD L. BLANKENSHIP,                            Civil Action No. 5:18-CV-00591
                                                    Criminal Action No. 5:14-CR-00244
                Movant,

         vs.

  UNITED STATES OF AMERICA,

                Respondent.




     GOVERNMENT’S MOTION FOR LEAVE TO EXCEED PAGE LIMITATION

       The United States, by and through undersigned counsel, respectfully moves under Local

Rule 7.1(a) for leave to file a consolidated response in opposition to Donald L. Blankenship’s

motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255 (R. 663, 704) and

his motion requesting an evidentiary hearing (R. 705) that exceeds the 20-page limit. In order

to adequately address the issues raised in the § 2255 motion, the United States seeks leave to

file a consolidated response of no more than 40 pages.

       Good cause exists for extending the page limitation. The defendant’s memorandum in

support of his § 2255 motion includes multiple fact-intensive allegations regarding serious

claims of misconduct by the United States. Further, the government plans to file a single,

consolidated response to the defendant’s § 2255 motion (20 pages), defendant’s memorandum

in support (30 pages), and defendant’s separate request for an evidentiary hearing (8 pages) (R.

663, 704, 705). Lastly, before a consolidated response was proposed, defendant’s counsel




                                               1
  Case 5:18-cv-00591 Document 726 Filed 11/14/18 Page 2 of 3 PageID #: 3877



previously indicated that they did not object to the government submitting a response of 30

pages to the defendant’s memorandum in support alone. (See R. 701, at PageID#: 752.)

       Accordingly, the United States requests that this Court grant it leave to file a

consolidated response of not more than 40 pages.



                                                   Respectfully submitted,


                                                   MATTHEW G. WHITAKER
                                                   Acting United States Attorney General

                                                   BENJAMIN C. GLASSMAN
                                                   United States Attorney

                                                   s/Douglas W. Squires
                                                   DOUGLAS W. SQUIRES (OH 0073524)
                                                   JESSICA H. KIM (OH 0087831)
                                                   S. COURTER SHIMEALL (OH 0090514)
                                                   Special Attorneys to U.S. Attorney General
                                                   Assistant United States Attorneys
                                                   Southern District of Ohio
                                                   303 Marconi Boulevard, Suite 200
                                                   Columbus, Ohio 43215
                                                   Office: (614) 469-5715
                                                   Fax: (614) 469-5653




                                             2
   Case 5:18-cv-00591 Document 726 Filed 11/14/18 Page 3 of 3 PageID #: 3878



                                 CERTIFICATE OF SERVICE

       I, Douglas W. Squires, certify that on November 14, 2018, the foregoing document was

served on all parties or their counsel of record through the CM/ECF system if they are registered

users, or if they are not, by serving a true and correct copy at the addresses listed below:

                                       Mr. Howard C. Vick
                                       Michael A. Baudinet
                                     MCGUIREWOODS LLP
                                          Gateway Plaza
                                        800 E. Canal Street
                                    Richmond, VA 23219-3916

                                       Benjamin L. Hatch
                                    MCGUIREWOODS LLP
                                       World Trade Center
                                  101 W. Main Street, Suite 9000
                                     Norfolk, VA 23510-1655

                                      W. Henry Jernigan, Jr.
                                  DINSMORE & SHOHL LLP
                               707 Virginia Street, East, Suite 1300
                                         P.O. Box 11887
                              Charleston, West Virginia 25339-1887


                                                      /s/Douglas W. Squires
                                                      DOUGLAS W. SQUIRES (OH 0073524)
                                                      Assistant United States Attorney




                                                  3
